Citation Nr: 0610987	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
feet with bilateral heel spurs, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from November 1975 to 
December 1976 and from July 1985 to April 1993.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2006, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Initially service connection was granted for bilateral heel 
spurs in May 1995, and a noncompensable evaluation was 
assigned under Diagnostic Code 5015 (bones, new growths of, 
benign).  This rating was confirmed and continued in 
September 1995.  In February 1996, the veteran disagreed with 
the September 1995 decision.  In November 1997, the RO re-
characterized the veteran's disability, granted service 
connection for degenerative changes of the feet and ankles, 
and combined the evaluation of the bilateral foot and ankle 
disorder with the veteran's evaluations for service-connected 
arthritis of the lumbosacral spine (then evaluated as 10 
percent disabling using DC 5293), and chondromalacia of the 
right knee (then evaluated as 0 percent disabling using DC 
5257).  Citing DC 5003, Note 1, the RO assigned a rating of 
20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 
5010-5003, based on the presence of "incapacitating 
exacerbations", for "degenerative changes in lumbosacral 
spine, ankles and feet, chondromalacia left knee".  In August 
2005, the RO continued the 20 percent evaluation for 
degenerative changes of the lumbar spine, bilateral ankles 
and right knee, and assigned a separate 10 percent rating for 
arthritis of the feet with heel spurs, under DC 5276 
(flatfoot, acquired).  


When the veteran last underwent a VA examination for 
disability evaluation in May 2003, no specific foot 
disability was diagnosed.  Since that examination, the VA 
outpatient treatment records in 2004 show continuing 
complaints of bilateral foot pain, and tenderness as well as 
a diagnosis of pes cavus.  The veteran's representative has 
argued that the veteran's service-connected foot disability 
should be assigned separate, compensable evaluations for each 
foot under DC 5284 foot injuries, other).  To sufficiently 
evaluate the veteran's bilateral foot disability under DC 
5276 as well as any other potentially applicable code (e.g., 
5278, 5284), the Board finds that a comprehensive 
contemporaneous examination is necessary.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2005).

2.  Schedule the veteran for a VA 
podiatry examination to determine the 
nature and extent of the veteran's 
service-connected bilateral foot 
disability.  Make the claims file 
available to the examiner for review.  
The examination report should reflect 
that such review is accomplished.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

3.  Readjudicate the veteran's claim for 
an increased evaluation.  In particular, 
address whether separate, compensable 
disability evaluations should be assigned 
for each foot.  If the claims remain 
denied, ensure that all due process 
requirements have been satisfied and then 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


